DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS - Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 preamble states an apparatus of an invention, but with inclusion of claim 1 method as claimed feature. This is considered as a hybrid claim where two statutory categories presented in one claim. The “implementing a straight-line program” may be constructed as having human operations involved. Similarly, apparatus claim 19 requires method claim 14 features. The “constructing a satisfiability problem” may be constructed as having human operations involved (IPXL Holdings v. Amazon, Fed. 2005). In claim 13, the apparatus comprises single method step from claim 1. An apparatus claim with single element of method step has held as indefinite (Rembrandt Data Techs v. AOL, Fed. 2011).

Claims 13 and 19 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

According to fee schedule, claims 13 and 19 are filed as dependent claims. However, the claims are presented with apparatus claim preamble comprising features from independent method claims. “Such an unusual style was considered as Beauregard style independent claims while defendant failed to establish arguments for such claim as a dependent claim under 35 USC 112, p.4” (Uniloc v. Google, E. Texas, 2020). “A prosecution history by Examiner would assist court to determine the claim status as an independent claim or a dependent claim” (Washington Research Foundation v. Sanofi, WD Washington, 2018).

Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Allowable Subject Matter
Claims 1-12 and 14-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: None of prior art on record disclose the invention as claimed in independent claims 1 and 14. The features of guaranteeing quantum memory total bounds and/or with using of satisfiability problem solving approach.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See M.P.E.P 707.05(c).
IEEE2019 sufficiently discloses reversible pebbling game for quantum memory management with identical approach but later than effective filing date.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182